Citation Nr: 1543847	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  14-12 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a bilateral neurologic disability of the upper extremities.

4.  Entitlement to service connection for a bilateral neurologic disability of the lower extremities.

5.  Entitlement to service connection for a circulatory system disability.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served with the Army National Guard of the Commonwealth of Puerto Rico from May 1961 to March 1971 and from August 1976 to June 1982.  He had a period of active duty for training (ACDUTRA) with the Army National Guard of the United States from August 1961 to February 1962.

These matters come before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, Puerto Rico. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran reported in a January 2012 statement (VA Form 21-4138) that he received treatment at the VA community based outpatient clinic in Guayama, Puerto Rico.  There are no VA treatment records in the file.  Such records must be secured on remand, as well as any other outstanding pertinent records.  38 U.S.C.A. § 5103A(b),(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Moreover, service treatment records (STRs) reflect that the Veteran experienced back problems in June 1981 and the evidence indicates that these problems occurred while he was performing his duties with the Army National Guard.  Efforts should be undertaken to attempt to verify the Veteran's duty status at that time.  Moreover, an additional attempt to locate his complete STRs should be made on remand.  Finally, VA's duty to provide an examination and medical opinion in relation to the Veteran's claim for a low back disability has been triggered.




Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate custodian to obtain the Veteran's STRs.  Document all correspondence and responses received.  Continue search efforts until it clear that additional request would be futile, and notify the Veteran as appropriate.

2.  Contact the appropriate source to obtain a copy of the Veteran's complete Official Military Personnel File, to attempt to verify his periods of ACDUTRA and inactive duty training (INACDUTRA) with the Army National Guard (to specifically include his duty status in June 1981), and to attempt to obtain all line of duty determinations regarding the Veteran's service with the Army National Guard.

3.  Ask the Veteran to identify the name and location of any VA or private medical facility where he has received treatment for a back disability, a neck disability, a neurologic disability, and a circulatory system disability, to include the dates of any such treatment. 

The Veteran shall be asked to complete an authorization for VA to obtain all records of his treatment for a back disability, a neck disability, a neurologic disability, and a circulatory system disability from any sufficiently identified private treatment provider.  

4.  Obtain all VA records of treatment from the VA Caribbean Healthcare System and from any other sufficiently identified VA facility.

5.  Then schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's low back disability.  The electronic claims folder must be made available and reviewed by the examiner.  A complete clinical interview, evaluation, and any indicated testing must be completed. 

For all diagnosed back disabilities, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability (a) is the result of disease or injury during a verified period of ACDUTRA; or (b) is the result of injury during a verified period of INACDUTRA.  In addressing these questions, the examiner is instructed to review the June 1981 STRs and explain their clinical significance.

A comprehensive rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

6.  After completion of the above development, and any additional development deemed necessary, readjudicate the claims.  If a benefit sought on appeal remains denied, the AOJ shall issue a Supplemental Statement of the Case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




